Exhibit 10.2

 

[g241051koi001.jpg]

 

[g241051koi002.jpg]

 

November 11, 2013

 

Mr. Michael S. Wyzga

 

Dear Mike:

 

This letter confirms the agreement between you and Radius Health, Inc. (the
“Company”) regarding your performance of advisory services during the period
(the “Advisory Period”) commencing on the effective date of the termination of
your employment with the Company and ending on the earlier of (i) the date that
is 6 months after the effective date of the termination of your employment with
the Company (the “Final Service Date”) and (ii) the date that the Company
delivers written notice to you of the Company’s election to terminate the
Advisory Period.

 

During the Advisory Period, you shall perform transition advisory services for
the Company from time to time as and at such times as are mutually agreed
between you and the Company.  Notwithstanding the foregoing, both you and the
Company intend for your termination of employment to constitute a “separation
from service” from the Company within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the level of services you perform
during the Advisory Period shall be determined in accordance with this intent.

 

The Company agrees that your providing services during the Advisory Period shall
constitute continued service with the Company for purposes of the Stock Option
Agreement, dated as of December 15, 2011, between you and the Company (the
“Stock Option Agreement”), including for purposes of Section 3 (Expiration of
Option) and Section 4 (Exercise of Option) thereof.  If the Company terminates
the Advisory Period prior to the Final Service Date, then you shall be deemed
for purposes of the Stock Option Agreement to continue providing services to the
Company through the Final Service Date, including for purposes of Section 3
(Expiration of Option) and Section 4 (Exercise of Option) of the Stock Option
Agreement.  Except as set forth herein, you shall not be entitled to receive
compensation for the services you perform during the Advisory Period.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.

 

Sincerely,

 

 

 

/s/ Kurt C. Graves

 

 

 

Kurt C. Graves

 

Chairman of the Board of Directors

 

 

 

 

 

Accepted and agreed:

/s/ Michael S. Wyzga

 

 

Michael S. Wyzga

 

 

--------------------------------------------------------------------------------